Exhibit 10.2 June 28, 2013 Leonard Feinstein Bed Bath & Beyond Inc. 2 Jericho Plaza Jericho, NY11753 Dear Mr. Feinstein: We write to confirm that, having agreed in principle on an extension of your employment agreement, as amended (the "Agreement"), and in order to provide time to agree upon the terms thereof, you were not deemed to have exercised your option to elect senior status under the Agreement, and you will not go on senior status on June30, 2013.In the interim, the provisions of the Agreement shall remain in effect, except to the extent inconsistent with this letter. As discussed, in addition to any rights that you and the company have to terminate employment under Sections 7 and 8 of the Agreement, either of us may, effective on no less than 120 days prior written notice to the other, terminate your current employment arrangement and commence your senior status period under the Agreement (with the effective date of any such termination being the "Final Date" under the Agreement). BED BATH & BEYOND INC. By:/s/ Steven H. Temares Steven H. Temares Chief Executive Officer ACCEPTED AND AGREED: /s/ Leonard Feinstein Leonard Feinstein
